Citation Nr: 1810693	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from June 2002 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Waco, Texas.  

This case was previously before the Board in February 2014, at which time the claims at issue were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability is not etiologically related to the Veteran's active service and was not present to a compensable degree within one year of separation from service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C. § 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has a low back disability related to her active service or, in the alternative, that her low back disability is secondary to her service-connected disabilities.  

A review of the Veteran's service treatment records (STRs) reveals that in a January 2006 post-deployment health assessment, the Veteran reported that she had back pain, muscle aches, and weakness during deployment.  However, there is no indication from the Veteran's April 2006 separation exam that she either suffered from recurrent back pain or that her spine was clinically abnormal.  

A review of the Veteran's post-service medical treatment records shows that the Veteran received treatment from the VA Medical Center (VAMC) for various disabilities.  However, the Veteran's VAMC treatment records are silent for complaints of, diagnoses of, or treatment for a low back disability.  

In an April 2014 VA examination, the Veteran reported that she began having low back pain in 2003 around basic training.  The Veteran explained that her pain was a result of carrying a 40 to 50 pound backpack for a prolonged period of time, one to two times per week, over the course of four years.  The Veteran noted that her pain remained present and was located in her low back area.  

The examiner found that the Veteran had localized tenderness or pain to palpation, explaining that the Veteran had an insertion of bilateral semispinalis, but no spasm and no palpable interruption in the feel of the tissue.  The examiner found that the Veteran did not have muscle spasms, guarding, radiculopathy, ankylosis, or IVDS and that the Veteran's low back disability did not impact her ability to work.  




The examiner noted that he was unable to view the Veteran's STRs as they were "damaged."  However, the examiner stated that he was able to review the Veteran's post-service treatment records and her VA examinations.  The examiner opined that she suffered a lumbar strain while in active service.  However, the examiner found that the Veteran had no objective evidence of any present low back pathology and opined that, while the Veteran did suffer an injury during active service, there was no evidence to establish a relationship between the Veteran's in-service injury and her stated low back pain.  

The Veteran has argued that the April 2014 VA examination is inadequate.  The Veteran noted that the RO failed to provide the examiner with the Veteran's complete file and that the examiner stated that the Veteran's STRs were damaged.  The Veteran additionally argued that she described her symptoms in detail to the VA examiner and that, as a result, the examiner's conclusion as to no objective evidence of low back pathology was unjustified.  

The Board finds that the April 2014 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Board acknowledges the VA examiner's inability to access the Veteran's STRs, it finds that the April 2014 VA examination described the Veteran's low back disability in sufficient detail to allow the Board to make a fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, the Board finds that the April 2014 VA examination satisfies its duty to assist.

The Board acknowledges that the Veteran is competent to report incidents she experienced and observed, as well as observable symptoms, including low back pain.  However, while the Veteran is competent to identify the presence of pain, she is not competent to make a medical diagnosis, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not provided a medical opinion contesting the April 2014 VA examiner's assessment.  Therefore, the Board accepts the VA examiner's analysis of the Veteran's symptoms and finds the April 2014 VA examination to be the most probative evidence of record.  

The Board acknowledges that the Veteran has argued that her low back disability is caused or aggravated by her service-connected disabilities.  However, there is no indication from the record that the Veteran's low back disability was caused or aggravated by her service-connected disabilities.  Therefore, secondary service connection is not applicable in this case.  

Additionally, while the Veteran has been diagnosed with a history of having a lumbar strain, as noted above, there is no indication from the record that the Veteran had a lumbar strain to a compensable degree within one year of her separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service confection for a low back disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied.  




REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

A review of the record shows that the Veteran was afforded a VA examination of her hip disability in April 2014.  At that time, the examiner stated that the examination findings raised the possibility that the Veteran had bilateral hip anteversion.  The examiner explained that hip anteversion is a condition that occurs at birth.  The examiner opined that it was less than 50 percent likely that the Veteran's hip problems were directly related to her claimed service connected conditions.  The examiner further opined that it was more than 50 percent likely that the Veteran's bilateral hip anteversion contributed to her ongoing service-connected knee and ankle disabilities.  

The Board notes that conditions that occur at birth constitute congenital conditions.  Congenital or developmental defects are generally not considered diseases or injuries in the meaning of applicable legislation for disability purposes and thus do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2017).  However, the mere fact that a disorder is congenital in origin does not preclude service connection.  See VAOGC 8-88 (September 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 1990).  Only congenital defects, as opposed to congenital "diseases" are excluded from consideration for service connection, as congenital defects are not considered diseases or injuries under VA law.  O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); VAOPGCPREC 82-90 (July 1990).

In distinguishing between congenital defects and congenital diseases, the litmus test is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90 (July 18, 1990).  Conditions that are static in nature constitute congenital defects and are generally ineligible for service connection.  O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); VAOPGCPREC 67-90 (July 18, 1990).  Congenital defects are only subject to service connection if there is evidence of additional disability due to the aggravation of the congenital defect during service by a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 1990); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  By contrast, conditions subject to change and capable of improvement or deterioration are considered congenital diseases and are eligible for service connection.  VAOPGCPREC 67-90 (July 18, 1990).  Quirin v. Shinseki, 22 Vet. App. 390 (2009).      

The Board finds that the April 2014 VA examination is inadequate to serve as a basis for a denial of entitlement to service connection for a hip disability.  In this regard, the examiner asserted that the examination findings suggested the presence of hip anteversion and that hip anteversion usually translated into knee, ankle, and gait issues.  However, the examiner failed to cite to any clinical studies or other authority.  Prejean v. West, 13 Vet. App. 444 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, while the examiner stated that the evidence strongly suggested the presence of hip anteversion, he failed to formally diagnose the Veteran with hip anteversion.  Finally, to the extent that the examiner found that the Veteran had hip anteversion, the examiner failed to opine as to whether the Veteran's hip anteversion constituted a congenital or developmental defect or disease.  See 38 C.F.R. § 4.9 (2017) See also VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 1990).  In summary, the examiner's rationale is insufficient and his opinion is insufficiently probative to warrant a denial of entitlement to service connection for a hip disability.  In light of the insufficient April 2014 VA examination, the Veteran should be afforded a new examination to determine the nature and etiology of any currently present hip disability.   

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  


Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present hip disability.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated studies should be performed. The examiner shall provide an opinion(s) by responding to the following:

(a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current hip disability? Why or why not?  

(b) If the answer to the above is affirmative, is it at least as likely as not (a probability of 50 percent or greater) that currently present hip disability constitutes a congenital or developmental defect or disease? Why or why not? The examiner is respectfully advised that for purposes of VA compensation, a congenital or developmental defect is defined as a condition that is more or less stationary in nature, whereas a congenital or developmental disease is defined as a condition capable of improving or deteriorating.  

(c) If the examiner finds that the Veteran has a current hip disability that is considered to be a congenital or developmental defect, is at least as likely as not (a probability of 50 percent or greater) that the Veteran suffered an in-service superimposed disease or injury upon such defect that has resulted in any current additional disability? Why or why not?

(d) Alternatively, if the Veteran has a left hip disability that is not a congenital or developmental defect, but is  rather a congenital or developmental disease, is it at least as likely as not (a probability of 50 percent or greater) that the such congenital or developmental disease of left hip did not manifest symptomatology prior to active duty service; and was otherwise incurred in, caused by, or aggravated (chronically worsened) during active duty service? Why or why not?   

(e) If the answer to the above question is negative, and if the Veteran is determined to have a left hip disability that cannot be characterized as congenital or developmental in nature, is it at least as likely as not (a probability of 50 percent or greater) that such left hip disability was incurred in, or as a result of, active duty service? Why or why not?

(f) If the answer to the above question is negative, is it at least as likely as not (a probability of 50 percent or greater) that such left hip disability is: (i) proximately due to or the result of service-connected bilateral flatfeet and/or bilateral knee chondromalacia patellae; or (ii) has been aggravated (increased in severity proximately due to or as a result of) the Veteran's service-connected bilateral flatfeet and/or bilateral knee chondromalacia patellae. Why or why not?

(g)  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If you cannot provide an opinion without resorting to speculation, please provide complete explanations stating why this is so.  In so doing, please explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether you have exhausted the limits of current medical knowledge in providing an answer to that particular question.
The rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


